Citation Nr: 0716796	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his father-in-law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1989 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for a seizure disorder 
had not been received.  

After receiving notification of that decision, the veteran 
perfected a timely appeal with respect to the denial of the 
issue.  In December 2004, the Board determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a seizure disorder had, in 
fact, been received.  The Board reopened the veteran's claim 
and remanded the de novo issue of entitlement to service 
connection for a seizure disorder for further evidentiary 
development.  Following completion of the requested 
development as well as a continued denial of the de novo 
claim for service connection for a seizure disorder, the 
veteran's appeal was returned to the Board for further 
appellate review.  


FINDING OF FACT

A tonoclonic seizure disorder has been associated with the 
veteran's active military duty.  


CONCLUSION OF LAW

A tonoclonic seizure disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein, no 
further discussion of the VCAA is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran contends that he developed a seizure disorder as 
a result of head trauma sustained during active military 
duty.  In particular, he maintains that he was hit in the 
head by a drill three times during service and that this 
in-service trauma caused loss of consciousness for a short 
period of time, required stitches over his left eyebrow and 
assignment to very light duty for a couple of weeks, and 
resulted in subsequent seizures.  See, e.g., August 2004 
hearing transcript (T.) at 2-5, 8-10, 12-13.  

Importantly, the veteran's wife has testified that she and 
the veteran had started dating two months after his May 1992 
discharge from service and that approximately six months 
thereafter she first witnessed the veteran having a seizure.  
In particular, she explained that the veteran had started 
shaking and then looked at her with "gazed" eyes.  
T. at 6-8.  The veteran's father-in-law also testified that 
he first witnessed the veteran having a seizure (which 
involved the veteran "go[ing] limp, . . . drooling, . . . 
and shaking" and having his eyes "roll back in his head") 
in approximately the spring of 1993.  T. at 10-11.  

Further, in statements received at the RO in April 2002, two 
friends of the veteran, as well as his mother, explained that 
they first witnessed the veteran having a seizure in March or 
April of 1993.  According to these statements, the veteran 
began shaking and drooling, and then his eyes rolled back in 
his head.  The friends also described subsequent seizures 
that they witnessed the veteran having.  Moreover, the 
veteran's wife has attested to the continuance of the 
veteran's seizures.  See, e.g., T. at 6-8.  

The Board acknowledges that, at the December 1988 enlistment 
examination, the veteran reported that he had sustained a 
laceration to his forehead (which required sutures) when he 
hit the windshield of a car.  However, the examining military 
physician concluded that this pre-service injury was not 
significant or disabling.  

Additional service medical records indicate that in April 
1990 the veteran was treated for right lateral eye trauma 
from a drill handle.  In June 1990, he was treated for 
complaints of dizziness, weakness, and passing out.  In 
December 1991, the veteran sustained a one centimeter 
superficial laceration to his left scalp (with minimal 
bleeding and no loss of consciousness or neurological 
involvement) when he hit his head on the edge of a desk.  
Also, at the May 1992 separation examination, the veteran 
reported that he had previously fallen and injured his head 
and that this accident resulted in a loss of consciousness 
and required four stitches.  

In October 1998, the veteran was hospitalized with complaints 
of a new onset of seizure activity.  Upon admission, he 
reported that his first known seizure incident occurred 
shortly after his return from Operation Desert Storm.  
Following testing and treatment, a questionable history of 
seizures was assessed.  Subsequent post-service medical 
records dated through August 2005 reflect treatment for, and 
evaluation of, a possible seizure disorder, a generalized 
tonic-clonic seizure disorder, petite seizures, and 
tonoclonic seizure activity.  

The Board acknowledges that, at a June 1999 VA outpatient 
treatment session, the examiner stated that the veteran's 
seizure disorder was possibly alcohol-related.  However, the 
report does not indicate that the examiner had had access to, 
and an opportunity to review, the veteran's claims folder 
(including the in-service, and post-service, evidence 
contained therein).  

Further, in November 2005, a VA physician reviewed the claims 
folder and concluded that "it is not as likely as not . . . 
[that] the veteran's seizure-like activity was caused by . . 
. [or] aggravated by any head trauma received during military 
service."  In support of this conclusion, the doctor cited 
the absence of "a clear[ly] witnessed seizure [by medical 
personnel], . . . abnormal EEGs, . . . [or] any abnormal 
brain MRI findings," which would be expected with seizure 
activity caused by significant head trauma.  

However, the doctor based his opinion, at least in part, on 
the fact that the veteran's seizure-like activity was not 
witnessed by medical personnel but "only by family members 
and his girlfriend."  Importantly, while lay persons are not 
competent to provide diagnoses or opinions concerning the 
etiology of disorders, they are competent discuss their 
observations of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Significantly, the claims folder does contain competent 
evidence of an association between the veteran's diagnosed 
seizure disorder and his active military duty.  Specifically, 
at a February 2000 VA outpatient neurological evaluation, the 
examiner provided an impression of a generalized tonoclonic 
seizure activity of idiopathic etiology with a history of 
head trauma.  

Further, at an August 2005 VA examination, the veteran 
explained that, during service, he had sustained lacerations 
to his scalp when he had fallen and hit his head on a desk 
and to his eyebrow when he was hit in the head several times 
by a drill bit.  Importantly, the examiner expressed his 
opinion that the veteran's diagnosed tonoclonic seizure 
activity is "[a]s likely as not related to [the] documented 
head traumas in the military."  The examiner based his 
opinion on the veteran's history as well as the medical 
records included in the claims folder.  

The Board has considered the findings in the November 2005 VA 
examination report in which the examiner indicated that the 
veteran's current seizure disorder was not related to the 
documented incidents in service.  

Nevertheless, as the Board has discussed, service medical 
records document head trauma on several occasions.  Lay 
testimony supports the veteran's assertion that he began to 
experience seizure-like symptoms (such as shaking, gazing 
eyes, becoming limp, drooling, and eyes rolling back in his 
head) shortly after his discharge from active military duty.  
Although a seizure disorder was not suspected until October 
1998, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence does not 
lack credibility simply because it is unaccompanied by 
contemporaneous medical evidence.  Buchanon v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  Significantly, two VA 
physicians have associated the veteran's currently diagnosed 
seizure disorder with his in-service head trauma.  

Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies and that service connection 
for a seizure disorder is, therefore, warranted in the 
present case.  See 38 U.S.C.A. § 5107(b) & Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  







ORDER

Service connection for a seizure disorder is granted.  



____________________________________________
CHRISTOPER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


